Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 2 that Walters was relied upon for previous rejections and was withdrawn. Walters was withdrawn to advance prosecution more efficiently, to avoid arguments that might not have been necessary at that stage of prosecution.

Applicant further argues:
But as previously argued by Applicant, the housing halves 5 and 6 of Walters are connected to the sliders 10, which are arranged under the flexible display 2, via springs 12. Indeed, this connection configuration is confirmed by the cited paragraph [0050] of Walters, which states that “the display in open situation of the system can be pre-stretched by the spring (or spring means) 12 or 32, located in the connection between the slider element [10] and the housing [5/6], thus preventing the sagging of the display segment 2a, 2b, 2c respectively in the hinge area in the open situation.”

Further, as can be seen at least in Figure 8 of Walters (reproduced below), the distal ends of the flexible display 2 are not connected to the sliders 10. Thus, it cannot reasonably be said that the housing 5/6 is connected to the distal ends of the flexible display 2 via the springs 12 and the sliders 10 because neither the sliders 10 nor the springs 12 are connected to the distal ends of the flexible display 2.

However figure 9 of Walters does show 12 connected to the distal ends of flexible display 2.


Applicant further argues:

Accordingly, Applicant respectfully submits that, even crediting the Office action’s position that the display parts can be connected to the covers via an intermediate elements (e.g., the spring 12 in Walters), the springs 12 and the sliders 10 in Walter are not connected to distal ends of the flexible display 2. 



a) element 12 connected between housings 5, 6 and display 2
b) element 12 connects with sliders 10 at the bottom of the display at a portion that corresponds to the distal ends. 


    PNG
    media_image1.png
    431
    1351
    media_image1.png
    Greyscale


Either of scenarios a) or b) match with the current limitations since the current claims allow that the display parts can be connected to the covers via intermediate elements.

It seems that an amendment as shown below would overcome either interpretation of Walters and require further search and consideration:

wherein a distal end of the first display part is directly connected to the first cover, and a distal end of the second display part is directly connected to the second cover such that the display panel is stretched between its distal ends when the flexible display apparatus is completely unfolded,

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS R BURTNER/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841